Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Previously entered objections to the drawings are withdrawn. Previously entered rejections under 35 USC 112 are withdrawn. Independent claims 1, 9, 16 are allowable over the prior art of record. For example, Mudford specifically teaches that first and second segments (e.g. elements 5, 10) of the evaporator are to be formed one after the other such that air can be reheated in element 10 after being heated in element 5 (see col 4, lines 14-16). Accordingly, even if it is known in the art to arrange an evaporator with a primary and secondary segment wherein the secondary segment is positioned directly above the primary segment, the proposed modifications would impermissibly change the principle of operation of Mudford (see MPEP 2143.01 VI). As independent claims 1, 9, 16 are allowable over the art of record, therefore claims 2-8, 10-15, 17-20 depending therefrom are also considered to be allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/Examiner, Art Unit 3763